Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: forming a self-aligned TSV with narrow opening in horizontal isolation layer interfacing substrate.
Appropriated title is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0053872 A1).
Regarding independent claim 1: Lee teaches (e.g., Figs. 6A-6O, [0135]-[0181]) a method of manufacturing a semiconductor device, comprising: 
providing a substrate ([0136]) having a top surface (indirect contact with layer 134 with interface 134B, [0142]);
forming an isolation layer ([0138]: 134) on the top surface of the substrate;
forming an opening in the isolation layer to expose a portion of the top surface of the substrate ([0138]-[0139] and [0141]: opening in the isolation layer H12 exposes a portion of the top surface of the substrate);
forming a through hole ([0141]: H11) penetrating the substrate, 
wherein a sidewall of the substrate is recessed from a sidewall of the isolation layer ([0139] and [0142]: region UR which is an undercut causes the substrate to be recessed from a sidewall of the isolation layer); 
forming a liner layer ([0148], [0150]: 40) on the sidewall of the substrate, 
wherein the liner layer has a sidewall recessed from the sidewall of the isolation layer ([0139] and [0150]: the undercut makes the deposited causes the liner to be recessed from the from the sidewall of the isolation layer; this meets the claim limitation since the claim does not specify that the whole liner is completely recessed from the sidewall of the isolation layer); and 
forming a conductor ([0159] and [0161]-[0162]: 32) in the opening and the through hole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0053872 A1) in view of Wakiyama et al. (US 2015/0179546 A1).
Alternatively, should the interpretation of the limitation “wherein the liner layer has a sidewall recessed from the sidewall of the isolation layer” require that the whole 
liner be completely recessed from the sidewall of the isolation layer, the following rejection of claim is in order:
Regarding independent claim 1: Lee teaches (e.g., Figs. 6A-6O, [0135]-[0181]) a method of manufacturing a semiconductor device, comprising: 
providing a substrate ([0136]) having a top surface (indirect contact with layer 134 with interface 134B, [0142]);
forming an isolation layer ([0138]: 134) on the top surface of the substrate;
forming an opening in the isolation layer to expose a portion of the top surface of the substrate ([0138]-[0139] and [0141]: opening in the isolation layer H12 exposes a portion of the top surface of the substrate);
forming a through hole ([0141]: H11) penetrating the substrate, 
wherein a sidewall of the substrate is recessed from a sidewall of the isolation layer ([0139] and [0142]: region UR which is an undercut causes the substrate to be recessed from a sidewall of the isolation layer); 
forming a liner layer ([0148], [0150]: 40) on the sidewall of the substrate, 
wherein a portion of the liner layer has sidewall recessed from the sidewall of the isolation layer ([0139] and [0150]: the undercut makes the deposited causes the liner to be recessed from the from the sidewall of the isolation layer; this meets the claim limitation since the claim does not specify the whole liner is completely recess from the sidewall of the isolation layer); and 
forming a conductor ([0159] and [0161]-[0162]: 32) in the opening and the through hole. 
Lee does not expressly teach that the liner layer has a sidewall recessed from the sidewall of the isolation layer.
Wakiyama teaches (e.g., Fig. 19, [0157]-[0170]) a method of manufacturing a semiconductor device, comprising a liner layer ([0164]: 15) and an isolation layer ([0101] and [0158]: 13): 
Wakiyama further teaches that the liner layer ([0164]: 15) has a sidewall recessed from the sidewall of the isolation layer ([0101] and [0158]: 13).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Lee, the liner layer having a sidewall recessed from the sidewall of the isolation layer, as taught by Wakiyama, for the purpose of protecting the active layer from metal contamination and for increasing the anchoring effect providing increased adhesion of liner.
Forming a recessed liner is known to increase adhesion strength due to anchorage effect.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Lee and Wakiyama teaches the claim limitation of the method of claim 1, on which this claim depends.
Lee does not expressly teach that the method further comprises forming a first dielectric layer on a bottom surface opposite the top surface of the substrate, wherein the first dielectric layer comprises an interconnect structure therein. 
Wakiyama teaches (e.g., Figs. 22-24F) a method of manufacturing a semiconductor device, comprising a substrate ([0186], [0240]-[0242]: 11).
Wakiyama further teaches that the method further comprises 
forming a first dielectric layer ([0247]-[0248]: 24) on a bottom surface opposite the top surface of the substrate ([0186], [0240]-[0242]: 11), 
wherein the first dielectric layer comprises an interconnect structure therein ([0187], [0250]: 22/23). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Lee, the method of forming a first dielectric layer on a bottom surface opposite the top surface of the substrate, wherein the first dielectric layer comprises an interconnect structure therein, as taught by Wakiyama, for the benefit of increasing signal transmission between upper devices and lower devices and thus increasing device integration and density, which leads to increased integrated circuit device functionality.
Regarding claim 5: Lee and Wakiyama teaches the claim limitation of the method of claim 1, on which this claim depends, wherein forming the liner layer on the sidewall of the substrate comprises: 
forming a liner isolation in the through hole and on the isolation layer; and removing a portion of the liner isolation to expose the sidewall of the isolation layer (Lee: [0158]-[0160]). 
Regarding claim 6: Lee and Wakiyama teaches the claim limitation of the method of claim 1, on which this claim depends, 
further comprising forming a barrier layer (Lee: [0156] and [0158]: 34) in the through hole. 
Regarding claim 7: Lee and Wakiyama teaches the claim limitation of the method of claim 1, on which this claim depends, 
 wherein forming the conductor in the opening and the through hole comprises: filling the opening and the through hole with a conductive material; and 
performing a planarization process ([0157]-[0160]) on the conductive material to remove excess portions of the conductive material over the isolation layer (Lee: [0158]-[0160]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0053872 A1) in view of Wakiyama et al. (US 2015/0179546 A1) as applied above and further in view of Feurprier (US 2009/0061634 A1) and Du et al. (US 2012/0168915 A1).
Regarding claim 3: Lee and Wakiyama teaches the claim limitation of the method of claim 1, on which this claim depends.
Lee as modified by Wakiyama does not expressly teach that the before forming the opening in the isolation layer, 
further comprising forming a second dielectric layer on the isolation layer, wherein the second dielectric layer has an opening exposing a portion of a top surface of the isolation layer. 
Feurprier teaches a method (e.g., Figs. 2A-2K) comprising forming an isolation layer ([0043]: 140),
further comprising forming a second layer ([0043]: layer 150 is a mask layer) on the isolation layer ([0043]: 140), 
wherein the second layer has an opening ([0053]: 152) exposing a portion of a top surface of the isolation layer (150). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Lee as modified by Wakiyama, the method of comprising forming a second layer on the isolation layer, wherein the second layer has an opening exposing a portion of a top surface of the isolation layer, as taught by Feurprier, for the benefit of controlling with precision the exact location of the interconnection layer and thus ensuring the integrity of the interconnection structure.
Although, Lee as modified by Wakiyama and Lee does not expressly teach that the second layer mask is a dielectric layer, it is well-known in the art that a dielectric is a suitable material for a mask layer.
Du teaches a method (e.g., Fig. 2a-2b) comprising employing a mask layer ([0028] and [0031]), wherein the mask layer is dielectric layer ([0028] and [0031]).
Du teaches that a dielectric is a suitable material for a mask layer.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07: 

Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device comprising:
“wherein the opening of the second dielectric layer has a width greater than a width of the opening of the isolation layer”.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device comprising:
 “a first portion below the isolation layer and a second portion on the first portion, wherein the first portion has a width greater than a width of the second portion”. 

Claim 9 depends from claim 8, and therefore, is allowable for the same reason as claim 8.

Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10: Lee as modified by Wakiyama teaches a semiconductor device, comprising:
a substrate having a top surface and a bottom surface opposite the top surface,
a first dielectric layer on the bottom surface of the substrate, 
wherein the first dielectric layer comprises an interconnect structure disposed therein; an isolation layer on the top surface of the substrate; a conductor disposed in the substrate and covering a portion of the isolation layer, as rejected above.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the conductor comprises a first portion connected to the interconnect structure and a second portion on the first portion, 
wherein the first portion has a width greater than a width of the second portion; and a liner layer disposed between the substrate and the conductor”.

Claims 11-18 depend from claim 10, and therefore, are allowable for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826